EXHIBIT 10.3

MASTER SERVICE AGREEMENT

This Master Service Agreement (“Agreement”) is made effective as of June 12,
2012 (the “Effective Date”), by and between NeurogesX, Inc. located at 2215
Bridgepointe Parkway, Suite 200, San Mateo, CA 94404 (“Client”), and CoreRx,
Inc. located at 6101 Johns Road, Suite 8, Tampa, Florida 33634, (“CoreRx”), as
follows:

 

1. Definitions.

 

  1.1. “Applicable Law” means all applicable laws, rules, and regulations and
any applicable policies of any relevant authority, including but not limited to
any Regulatory Authority that may be in effect from time to time.

 

  1.2. “cGMP” means Current Good Manufacturing Practices pursuant to (a) the
U.S. Federal Food, Drug and Cosmetics Act as amended (21 USC 301 et seq.),
(b) relevant U.S. regulations found in Title 21 of the U.S. Code of Federal
Regulations (including but not limited to Parts 11, 210, 211), (c) EEC Directive
91/356/EEC of 13 June 1991, (d) the EC Guide to Good Manufacturing Practice for
Medicinal Drug Products, including respective guidance documents and any
comparable laws, rules or regulations of any agreed upon foreign jurisdiction,
as each may be amended from time to time. cGMP also includes adherence to any
applicable PRODUCT license requirements and relevant current International
Conference on Harmonization (ICH) guidance documents, and other relevant
guidance documents.

 

  1.3. “Confidential Information” means any confidential information disclosed
to CoreRx by Client or Client’s authorized representatives, including but not
limited to Client’s proprietary research and clinical materials, data,
development plans, business or research strategies, customer lists, scientific,
technical and business studies, analyses, processes, methods, procedures,
policies, manufacturing processes and technologies, and trade secrets and
material embodiments thereof.

 

  1.4. “Client Materials” means any samples or other tangible materials provided
by Client for testing or analysis under this Agreement, and any materials
derived therefrom.

 

  1.5. “Invention” means any composition of matter, device, process, treatment,
discovery, concept or idea, or any improvement thereof, whether patentable or
not, or subject to copyright, which may be conceived, made, or developed by
CoreRx, or any employee or independent contractor of CoreRx, in the performance
of this Agreement.

 

  1.6. “Laboratory Quality Covenants” is a means to define the individual
responsibilities of Client and CoreRx as to the quality aspects agreed to by the
parties, within ninety (90) days of the Effective Date of this Agreement, to
ensure compliance with the approved product application and/or Client
requirements. The Covenants take the form of a detailed listing of activities
and assigns responsibilities to either party or both, as a Quality Agreement.
The Laboratory Quality Covenants are contained in Appendix 1.

 

Page 1 of 9



--------------------------------------------------------------------------------

  1.7. “Primary Contact” means William Reid, telephone: (813) 514-9399, fax:
(813) 514-9401, eMail: bill.reid@corerxpharma.com.

 

  1.8. “Services” means formulation & fill services requested by Client
including but not necessarily limited to analytical, formulation, stability and
CTM manufacturing services.

 

  1.9. “Statement of Work (SOW)” means the written description of the specific
Services to be performed by CoreRx as agreed by the parties. Each Statement of
Work will be attached as an exhibit to and subject to this Master Services
Agreement.

 

  1.10. “Work Product” means and refers to all Services deliverables,
Inventions, or other documents or materials, whether written, graphic, or in the
form of electronic media, written, edited or otherwise created by CoreRx in
performing the Services.

 

2. Services. CoreRx represents that it has the skills and qualifications to
provide the Services to Client in accordance with this Agreement. CoreRx shall
perform the Services and provide the Work Product to Client in compliance with
any instructions provided by Client; all applicable laws, rules, regulations,
guidance’s, any applicable industry guidelines or codes of practice, and any
applicable policies of any relevant regulatory authority, that may be in effect
from time to time; the terms and conditions of this Agreement; and the quality
specifications and requirements set out in the Laboratory Quality Covenants,
attached in Appendix 1.

 

  2.1. Primary Contact. The Primary Contact shall use his/her best efforts to
respond to any communication from Client within two (2) business days of his/her
receipt of such communication.

 

  2.2. Work Product. CoreRx shall furnish Client with all Work Product as
specified in each SOW. Original information shall be summarized or otherwise
manipulated so that it is readily understandable and reflects the integrity,
accuracy and validity of the work. All Work Product shall be signed and dated by
the person who has ultimate responsibility for the Work Product.

 

  2.3. Timelines. CoreRx shall use all reasonable efforts to comply with any
timelines, milestones, schedules or target dates for completing the Services or
any portion thereof set forth by Client. If at any time CoreRx anticipates a
delay in meeting such timelines either due to changes to the Services requested
by Client or other causes beyond CoreRx’s control, CoreRx shall promptly notify
Client, and the timelines shall be modified as the parties shall agree.

 

  2.4. Access to Client Premises. In the event that the Services, or any portion
thereof, are to be performed on Client’s premises, Client shall grant CoreRx
reasonable access to its premises for the sole purpose of permitting CoreRx to
perform its obligations under this Agreement. CoreRx agrees to comply with all
of Client’s security procedures with respect to any employee or agent requiring
access to Client premises. CoreRx shall comply with all instructions given by
Client employees or security personnel, and any other access or other
restrictions that may be imposed upon it by Client.

 

3. Term. This Agreement shall be effective as of the Effective Date and shall
terminate on the three (3) year anniversary of the Effective Date.

 

4. Compensation. As compensation for CoreRx’s satisfactory performance of the
Services, Client shall pay CoreRx in accordance with the budget and payment
schedule contained in each SOW.

 

Page 2 of 9



--------------------------------------------------------------------------------

  4.1. Payment Schedule. Except as set forth in each SOW, CoreRx shall provide
and pay for all personnel, facilities and equipment needed to perform the
Services. All matters of compensation, benefits and other terms of engagement of
any nature for any personnel used by CoreRx to discharge its obligations under a
SOW shall be solely a matter between CoreRx and such individuals, regardless of
whether such individuals are considered employees, agents or independent
contractors of CoreRx.

 

  4.2. Invoices. All CoreRx invoices shall be payable within thirty (30) days of
receipt of invoice.

 

  4.3. Unacceptable Services. Client shall have the authority to reject any
Services that in its reasonable, good faith judgment were not performed (except
in the case of Article 12) or which were improperly rendered (e.g., not
performed in accordance with the warranties provided herein or with the SOW
specifications) or do not meet the quality criteria required to meet the
requirements of any applicable law. If Client becomes aware that any Services
were improperly performed or any Work Product is unusable due to an error by or
delay caused by CoreRx, then Client shall have the right to withhold payment to
CoreRx for such Services, and CoreRx shall, at Client’s option, redo the work or
refund to Client those amounts paid to CoreRx hereunder relating to those
results or work that were improperly performed and/or cannot be used by Client
as a result thereof.

 

  4.4. Disputed Amounts. For disputed invoices or the disputed portion of an
invoice, Client shall use reasonable efforts to provide to CoreRx, in writing,
within ten (10) business days, a description of the disputed amounts. Client and
CoreRx shall negotiate in a timely, good faith manner to resolve billing
queries.

 

 

5. Confidential Information.

 

  5.1. Confidentiality. During the term of this Agreement and any subsequent
extensions, and for a period of seven (7) years thereafter, CoreRx shall not
disclose the Confidential Information to any third party without Client’s prior
written permission. CoreRx shall use the Confidential Information solely for its
performance of the Services, unless otherwise mutually agreed in writing. Upon
Client’s request, CoreRx shall return or destroy, at Client’s option, all
Confidential Information, including any copies and extracts thereof.

 

  5.2. Exclusions. CoreRx’s obligations of confidentiality and non-use shall not
apply to any information that: (i) is shown by contemporaneous documentation of
CoreRx to have been in its rightful possession on a non-confidential basis prior
to receipt from Client; (ii) is or becomes, through no fault of CoreRx, publicly
known; (iii) is furnished to CoreRx by a third party without breach of a duty of
confidentiality; or (iv) is independently developed by CoreRx without access to
the Confidential Information.

 

  5.3. Disclosure required by law. If Contractor is required to disclose the
Confidential Information pursuant to the requirement of a governmental agency or
court, Contractor shall promptly notify Client of such requirement or order so
as to allow Client a reasonable opportunity to seek an appropriate protective
order or other means to protect the Confidential Information or narrow the
required disclosure.

 

Page 3 of 9



--------------------------------------------------------------------------------

6. Ownership.

 

  6.1. Client Materials. Client retains all right, title and interest in and to
the Client Materials. CoreRx shall not use the Client Materials for any purpose
other than performing the Services, or take or send the Client Materials to any
third party, without Client’s express prior written permission.

 

  6.2. Work Product. All Work Product shall be the exclusive property of Client,
and CoreRx hereby assigns all rights, title and interest to Client in an to Work
Product to Client.

 

  6.3. CoreRx shall execute any and all assignments or other instruments which
Client shall deem necessary to obtain copyright registration in the U.S. or any
foreign country in Client’s name and to otherwise fully vest and protect the
interests of Client therein, all at Client’s expense.

 

  6.4. Inventions. CoreRx shall promptly disclose all Inventions to Client,
which shall be the exclusive property of Client, with all right, title and
interest hereby being assigned to Client. At Client’s request and expense,
CoreRx shall execute any and all applications, assignments or other instruments
which Client shall deem necessary to apply for and obtain Letters Patent in the
U.S. or any foreign country in Client’s s name and to otherwise fully vest and
protect the interests of Client therein, all at Client’s expense.

 

  6.5. Pre-Existing Materials. Subject to Section 6, CoreRx agrees that if, in
the course of performing the Services, CoreRx incorporates into any Work Product
any pre-existing invention, improvement, development, concept, discovery or
other proprietary information owned by Client or in which CoreRx has an
interest, (i) CoreRx will inform Client, in writing before incorporating such
invention, improvement, development, concept, discovery or other proprietary
information into any Work Product, and (ii) CoreRx hereby grants to the Client a
nonexclusive, royalty-free, perpetual, sublicensible, irrevocable, worldwide
license under all of CoreRx’s right, title and interest in such item to make,
have made, modify, use and sell such item as part of or in connection with such
invention, improvement, development, concept, discovery or other proprietary
information. CoreRx will not incorporate any invention, improvement,
development, concept, discovery or other proprietary information owned by any
third party into any Work Product without Client’s prior written permission.

 

7. Representations and Warranties. CoreRx represents and warrants that:

 

  7.1. In performing the Services, it shall comply with all cGMP, as well as,
all applicable laws, ordinances, rules and regulations pertaining to its
performance of the Services, including all federal and state labor laws. CoreRx
shall also comply with all payment instructions provided by Client and complete
all payment forms required by Client.

 

  7.2. The personnel assigned to perform Services shall be capable
professionally and acceptable to Client. CoreRx shall perform the Services in
accordance with the highest standards of care and diligence practiced by
recognized firms in providing services of a similar nature and shall provide the
best skill and judgment of its employees in providing the Services.

 

  7.3. CoreRx has not been and is not currently debarred, and that CoreRx has
not used, is not currently using, and shall not use, in any capacity, in
connection with the performance of the Services as set forth in the SOW, the
services of any individual, corporation, partnership, or association that has
been disqualified or suspended from performing laboratory services or otherwise
subject to any restriction or sanctions by the FDA or any other Regulatory
Authority. In the event that CoreRx receives notice of, or otherwise becomes
aware of, the debarment, proposed debarment or other such disqualification,
suspension, restriction or sanction of CoreRx or any individual, corporation,
partnership or association providing services to CoreRx in connection with the
Services, CoreRx shall notify Client immediately.

 

Page 4 of 9



--------------------------------------------------------------------------------

  7.4. The execution and performance of this Agreement does not conflict with
any other obligation or agreement to which CoreRx is a party. CoreRx shall
promptly notify Client if any other agreement with a third party may conflict in
any way with its obligations hereunder.

 

  7.5. Corporate Citizenship. CoreRx represents and warrants that this Agreement
will be performed in material compliance with all applicable laws and
regulations, including without limitation, laws and regulation relating to
health, safety and the environment, fair labor practices and unlawful
discrimination.

 

8. Notices. Any notice required or permitted to be given by this Agreement shall
be in writing and shall be addressed as set forth below unless changed by notice
so given:

If to Client:

NeurogesX, Inc.

Attn: Legal Department

2215 Bridgepointe Pkwy., Suite 200

San Mateo, CA 94404

If to CoreRx:

CoreRx, Inc.

Attention: Todd R. Daviau, Ph.D.

6101 Johns Road, Suite 8

Tampa, FL 33634, USA

FAX: 813-514-9401

Email: todd.daviau@corerxpharma.com

Any such notice shall be deemed delivered on the date received.

 

9. Indemnification.

 

  9.1. By CoreRx. CoreRx shall indemnify, defend, protect and hold Client, and
its directors, officers, stockholders, employees, agents and representatives,
harmless from any and all liability, damages, causes of action, loss, cost or
expense (including but not limited to, reasonable attorneys’ fees)
(collectively, “Losses”) resulting from or arising out of (i) CoreRx’s
performance of the Services, including without limitation, injury or death to
persons or damage to property, (ii) a breach of this Agreement by CoreRx; or
(iii) the negligence or willful misconduct of CoreRx or any of its employees and
representatives. CoreRx’s duty to indemnify and hold harmless Client under this
paragraph shall apply and extend to the acts of its employees, agents and
representatives, except for those losses for which Client has an obligation to
indemnify CoreRx pursuant to Article 9.2, as to which losses each party shall
indemnify the other to the extent of their respective liability for the losses.

 

  9.2.

By Client. Client shall indemnify and hold CoreRx harmless from and against any
losses, arising at any time out of: (i) a breach of this Agreement by Client,
including the failure of Client or any of its employees and representatives to
comply with the provisions of this Agreement or any applicable law; or (ii) the
negligence or willful misconduct of Client or any

 

Page 5 of 9



--------------------------------------------------------------------------------

  of its employees and representatives, except for those losses for which CoreRx
has an obligation to indemnify Client pursuant to Article 9.1, as to which
losses each party shall indemnify the other to the extent of their respective
liability for the losses.

 

10. Insurance. CoreRx shall secure and maintain in full force and effect
throughout the performance the Services insurance coverage for:

 

  •  

Worker’s Compensation, as prescribed by any applicable statute, endorsed to
waive subrogation against Client for any claim arising out of the performance of
this Agreement. The Worker’s Compensation policy will also include Employer’s
Liability Insurance, endorsed to waive subrogation against Client for any claim
arising out of this Agreement, with minimum limits of $1,000,000 each accident,
$1,000,000 each disease, and $1,000,000 each employee for disease.

 

  •  

Commercial General Liability Insurance, including contractual liability in
regards to this Agreement, allowing cross liability suits and endorsed to name
Client as additional insured in regards to claims arising out of this Agreement,
with minimum limits of $1,000,000 per occurrence, $1,000,000 Personal and
Advertising Injury per occurrence, and $2,000,000 general aggregate.

 

  •  

Umbrella/Excess Liability with a minimum limit of $2,000,000 per occurrence and
in the aggregate above the underlying General Liability, Employers Liability and
Auto Liability.

 

  •  

Automobile Liability Insurance with minimum limits of $1,000,000 combined single
limit per accident.

 

  •  

Professional Liability/Errors and Omissions coverage as respect this Agreement
with minimum limits of $1,000,000 per occurrence and in the aggregate.

 

  10.1. General Requirements. All insurance shall be placed with insurers rated
at least A-VIII with AM Best. All liability policies shall be written on an
occurrence, not claims-made basis. All policies shall (i) provide no less than
thirty (30) days notice to Client of termination of coverage or of any
modification that results in the insurance coverage no longer complying with
this Agreement, and (ii) apply on a primary basis regardless of any other
insurance or self insurance available to Client. Any deductibles greater than
$100,000 and any self insurance arrangements must be approved by Client.

 

  10.2. Insurance Certificates. If requested by Client, CoreRx shall provide to
Client certificates of insurance evidencing compliance with the above
requirements. If insurance for which certificates or policies have previously
been furnished to Client expires or is modified during the course of this
Agreement, replacement certificates or policies evidencing changes shall
immediately be provided to Client.

 

11. Independent Contractor. CoreRx is an independent contractor engaged by
Client to perform the Services in accordance with the provisions of this
Agreement, and the relationship hereby created is specifically governed by,
limited to, and subject to all of the terms and conditions contained in this
Agreement.

 

12.

Force Majeure. Any acts of God or other causes beyond the reasonable control of
a party (and which do not arise out of a breach by a party of its obligations
hereunder) which prevent a party from fulfilling its duties as set forth herein
shall not constitute a breach of this Agreement by such party and shall operate
to suspend the obligations of such party during the period required to

 

Page 6 of 9



--------------------------------------------------------------------------------

  remove such cause. A party whose obligations are so suspended shall notify the
other promptly of the occurrence of any such event and shall use its best
efforts to minimize the duration and disruption of any such event.

 

13. Alternative Dispute Resolution/Injunctive Relief.

 

  13.1. Except as set forth in Section 13.2, in the event of any dispute
relating to the validity, construction, enforceability, or performance of and of
the terms of this Agreement, the same shall be finally resolved by binding
arbitration, as hereinafter set forth, provided, however, that nothing in this
provision shall diminish the right of either party to enforce by injunctive
relief or otherwise any non-disclosure obligations of the other and provided
further that nothing in this arbitration provision shall diminish the right of
either party to implead the other party in a lawsuit brought by a third party or
brought by either party against a third party. Such arbitration shall be
conducted under the auspices of the American Arbitration Association in San
Francisco, California, and shall be governed by the Association’s rules
applicable to commercial arbitration as such are in effect at the date of
submission of the claim in arbitration. The award of the arbitrators may be
enforced at the instance of either party in any court of competent jurisdiction.
The costs and expenses of arbitration, including the fees of the arbitrators,
shall be borne equally by the parties, except that each party shall pay its own
attorney’s fees. In any court action at law or equity that is brought by one of
the parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that party may be entitled, including
arbitration fees. The arbitrators shall not have authority to add to, detract
from, or alter any of the terms of this Agreement. The right of either party to
submit a dispute to arbitration shall survive the term of this Agreement.

 

  13.2. Notwithstanding 13.1, CoreRx agrees that either the Client or CoreRx may
petition a court for provisional relief, including injunctive relief, as
permitted by the rules, including, but not limited to, where either the Client
or CoreRx alleges or claims a violation of this Agreement between CoreRx and the
Client or any other Agreement regarding Confidential Information, trade secrets,
Inventions, or intellectual property of the Client. CoreRx understands that any
breach or threatened breach of such an agreement (including this Agreement) will
cause irreparable injury and that money damages will not provide an adequate
remedy. Therefore, both CoreRx and Client hereby consent to the issuance of an
injunction. In a court action with respect to the enforcement of rights pursuant
to Section 13.2, the prevailing party will be reimbursed for costs and expenses
incurred in connection with enforcement of Section 13.2, including attorney’s
fees.

 

14. Amendment, Termination and Survival.

 

  14.1.

Termination by Client. Client may terminate this Agreement or any Statement of
Work for any reason or no reason upon thirty (30) calendar days prior written
notice to the other party. Upon early termination of this Agreement or any
Statement of Work by Client for any reason other than an uncured breach of this
Agreement by CoreRx, CoreRx shall be permitted to retain payments previously
made by Client for expenses incurred prior to the date of such notice and for
ongoing obligations incurred by CoreRx prior to such date which cannot be
terminated, and either (i) CoreRx shall refund the balance of such payments to
Client; or (ii) Client shall reimburse CoreRx for such expenses. CoreRx shall
use its best efforts to reduce and

 

Page 7 of 9



--------------------------------------------------------------------------------

  mitigate such expenses, and shall provide to Client, within thirty (30) days
of the date of such notice of termination, a statement setting forth in
reasonable detail the aggregate expenses incurred by CoreRx.

 

  14.2. Termination by Either Party for Breach. In the event of a suspected
breach of this Agreement or any SOW by either party, the non-breaching party
shall provide the breaching party with its written notice of such suspected
breach (“Breach Notice”), and the breaching party shall have thirty (30) days to
cure such breach (the “Cure Period”). In the event the breaching party is unable
to cure the breach within the Cure Period and the parties do not mutually agree
upon entering into an alternative dispute resolution as described in Article 13
and/or extending the Cure Period, the non-breaching party may, at its sole
discretion, immediately terminate this Agreement or the SOW.

 

  14.3. Amendments. This Agreement or any SOW may be amended or renewed only
with the written agreement of both parties.

 

  14.4. Survival. The terms and obligations of Articles 5, 6, 7, 9, 10, 11, 13,
15, 16, 17 and 19 shall survive termination or expiration of this Agreement.

 

15. Waiver. No waiver of any party’s rights hereunder shall be effective unless
in writing and signed by the party against which such waiver is sought to be
enforced. No waiver of any term, provision or conditions of this Agreement,
whether by conduct or otherwise in any one or more instances, shall be deemed to
be or construed as a further or continuing waiver of any such term, provision or
condition, or of any other term, provision or condition of this Agreement.

 

16. Interpretation. This Agreement shall be interpreted as a whole and neither
for nor against either party, in accordance with their common needs, but taking
into account the nature of the Services to be rendered by CoreRx and the
standards and responsibilities of CoreRx as a professional rendering those
Services.

 

17. Severability. In the event any provision of this Agreement shall be
determined to be void or unenforceable, (i) the remaining provisions shall
remain in full force and effect to the extent consistent with the intent of the
parties as evidenced by this Agreement as a whole and (ii) the parties shall use
their best efforts to negotiate a provision in replacement of the void or
unenforceable provision that is consistent with Applicable Law and achieves, as
nearly as possible, the original intention of the parties.

18. Inconsistencies. In the event of an inconsistency between the terms of this
Agreement and the terms of any attachment, the terms of this Agreement shall
govern, unless such attachment specifically references an Article of this
Agreement and expressly states that such Article is intended to be amended by
such attachment, in which case such amendment shall apply only with respect to
such attachment and not with respect to any other attachment unless such other
attachment expressly provides otherwise.

 

19. Assignment and Governing Law. This Agreement and any rights under it may not
be assigned by CoreRx without Client’s prior written consent, which consent
shall not be unreasonably withheld. Client may assign this Agreement to any
person or entity that acquires all or substantially all of its business or
assets (or of the business division or product line of Client to which the
Services as set forth in the SOW primarily relate). This Agreement shall be
governed by the laws of the State of California without regard to its choice of
law principles.

 

Page 8 of 9



--------------------------------------------------------------------------------

20. No Use of Name. Neither party shall use the name, insignia, symbol,
trademark, trade name or logotype of the other party (or any abbreviation or
adaptation thereof) in any press release, promotional material or other public
disclosure or statement without the other party’s prior written consent in each
instance, unless such disclosure is required by law or the requirements of a
national securities exchange or another similar regulatory body, in which event
the disclosing party shall notify the other party prior to making such
disclosure; provided, however, that Client shall have the right to identify
CoreRx as the entity that performed the Services. Each party shall ensure that
its employees and agents observe the provisions of this Article 19 and shall
impose similar obligations upon each such person.

 

21. Entire Agreement. This Agreement and its Exhibits and Appendixes constitute
the entire agreement between the parties with respect to the subject matter
hereof. Any prior negotiations, correspondence, memoranda or agreements are
superseded in total by this Agreement; and the parties’ rights, duties,
liabilities and remedies with respect to the Services and this Agreement are
limited to those expressly set forth in this Agreement.

 

NeurogesX, Inc.     CoreRx Pharmaceuticals Signature:  

/s/ Stephen Ghiglieri

    Signature:  

/s/ Todd R. Daviau, Ph.D.

Name:   Stephen Ghiglieri     Name:   Todd R. Daviau, Ph.D. Title:   Exec. V.P.,
COO & CFO     Title:   President & CEO Date:  

June 18, 2012

    Date:  

12 June 2012

 

Page 9 of 9